Title: To George Washington from Colonel Morgan Lewis, 4 March 1779
From: Lewis, Morgan
To: Washington, George


Albany 4th March 1779
I Have the Honor to inclose your Excellency the Report of the Auditors of the Northern Department on a Settlement of my Account Current with the United States (Copy of which for your Excellency’s more particular Satisfaction I herwith inclose you) by which it will appear they have found a Ballance in my Favor of Fifty One thousand three hundred and nineteen Dollars and two Eights. The reason of its being so considerable, the Auditors inform me they have Sufficiently explained in a Private Letter of this Days Date to your Excellency. As the Military Chest in this Department is intirely exhausted, I must request your Excellency’s Order on the Pay Master General, in favor of the Bearer Mr John J. Wendell for the Ballance aforesaid.
Several Debts which I had contracted before the second of March 1778, the Time at which Genl Greene received his Appointment as Quarter Master General remain Still unpaid. The Persons to whom they are due become very clamarous for their Money. Many have threatened; and some Actually commenced Prosecutions against me.
As my Department was ever considered distinct from General Mifflins (having always received my Money on Warrant from the Commanding Officer) I am at a Loss to know what measures to pursue. The whole Amount of them, I am of Opinion, cannot Exceed Twenty Thousand Pounds New York Currency. Could General Greene therefore be prevailed on to consent that I should pay them out of the Money I have received from him, and permit me to introduce them into his Accounts, every Difficulty would be Obviated. Your Excellency’s Instructions to him on the Subject would doubtless have the desired Effect. Should this Mode be thought improper I must request your Excelleny to Point Out some other; as a longer Continuance in their present Situation, will not Only injure me as an Individual; but the Public Service in General. I Have the Honor to be, with the highest Sentiments of Reverence & Esteem Your Excellency’s Most Obt Hume Servt
Morn Lewis